t c memo united_states tax_court eladio duarte and azucena bailon-rivas petitioners v commissioner of internal revenue respondent docket no 1851-12l filed date eric william johnson for petitioners jeremy j eggerth and john schmittdiel for respondent memorandum findings_of_fact and opinion buch judge pursuant to sec_6330 mr duarte seeks review of the irs’ determination to sustain the proposed levy action and the filing of a notice of unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar federal_tax_lien the issue for decision is whether the irs abused its discretion in rejecting mr duarte’s offer-in-compromise because the rationale underlying the irs’ determination is unclear and at times contradictory we will remand this case for further consideration findings_of_fact mr duarte is a mexican immigrant whose native language is spanish he is the sole breadwinner for his immediate_family and he also helps to support his parents in mexico during the years at issue mr duarte owned and operated a roofing business mr duarte’s business income fluctuated both with the change_of the seasons and as a result of any significant storms that gave rise to the need to repair or replace roofs mr duarte often moved his business and his family to find work but he would sometimes go months without work in mr duarte tried to buy a house and discovered that he had outstanding income_tax liabilities and had failed to file tax returns for the through tax years the irs prepared substitutes for return and issued notices of deficiency mr duarte worked with a tax_return_preparer to become current although the underlying liabilities at issue are joint liabilities and the collection actions are against both mr duarte and mrs bailon-rivas we refer solely to mr duarte for convenience because he and his business are the sole source_of_income giving rise to the liabilities and the calculation of his collection potential with his personal and business tax_return filing_requirements he submitted personal returns for and and respondent abated portions of the outstanding tax_liabilities for those years for mr duarte timely filed a return and reported a tax_liability collection in date respondent issued a final notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy to mr duarte for hi sec_2001 through and tax_liabilities in response to the notice_of_intent_to_levy mr duarte’s counsel mailed to respondent a form request for a collection_due_process or equivalent_hearing for the through tax years and on that form he requested an installment_agreement or an offer-in-compromise on date respondent issued to mr duarte a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 for hi sec_2001 through and income_tax liabilities a few days later respondent levied on mr duarte’s bank account indeed it appears there were multiple levies in late july and early date despite the irs’ having received mr duarte’s request for a hearing on date the irs’ own records show that mr duarte’s counsel requested release of the levied funds the account transcript shows that a portion of the levied funds was applied to mr duarte’ sec_2001 tax_liability and it does not appear that all of the levies were released on date mr duarte’s counsel mailed to respondent another form for the through tax years requesting an installment_agreement or an offer-in-compromise three months later the irs sent mr duarte an acknowledgment letter from an appeals_office in kentucky scheduling a telephone hearing mr duarte’s counsel requested additional time to gather documents from his client and to prepare a balance_sheet for the business he also requested a face-to-face hearing so that mr duarte could bring his documents mr duarte’s counsel believed that having all of the parties in the same room would facilitate his client’s understanding and provide a better picture of mr duarte’s financial situation the appeals officer agreed to an extension and to a face-to-face hearing near mr duarte’s residence on the condition that he provide her with a form_1040 u s individual_income_tax_return her records showed one had not been filed and a form 433-a collection information statement for wage earners and self-employed individuals mr duarte provided an original signed form_1040 and the collection information statement the appeals officer agreed that mr duarte was in filing compliance and forwarded the case for a face-to-face hearing in milwaukee wisconsin the irs sent mr duarte a letter scheduling a face-to-face hearing for date in the milwaukee appeals_office before the hearing mr duarte’s counsel provided the irs with a copy of an offer-in-compromise and copies of his personal and business returns for the three most recent years through and the newly assigned appeals officer determined that mr duarte was in filing compliance during the hearing mr duarte provided the original offer-in- compromise and a spanish-language collection information statement mr duarte also provided substantiation for his income and expenses including more than six months of bank records plus records showing approximately dollar_figure in hospital bills mr duarte offered to compromise hi sec_2001 through tax_liabilities for dollar_figure and submitted with his offer a dollar_figure cashier’s check for a lump- sum payment and a check for the dollar_figure application fee the appeals officer agreed that the offer-in-compromise was processible and that she had all the information she needed from mr duarte however from date until both the dollar_figure cashier’s check and the dollar_figure application fee were applied towards mr duarte’ sec_2002 income_tax_liability date respondent neither contacted mr duarte nor processed the offer-in-compromise on date settlement officer diamantopoulos sent a letter to mr duarte scheduling a telephone conference requesting a new collection information statement for mr duarte and his business requesting copies of mr duarte’s personal and business returns for and requesting proof of estimated_tax payments for mr duarte’s copy of that letter was returned to the irs as undeliverable but mr duarte’s counsel received a copy under his power_of_attorney as of the date of that letter mr diamantopoulos had already verified that mr duarte’ sec_2010 business return had been timely filed and that mr duarte’s account transcript showed a timely payment with hi sec_2010 personal tax_return mr diamantopoulos was confused by the codes on the transcript that showed the timely payment with his personal return because no other return_information was included on the transcript mr duarte’s counsel contacted mr diamantopoulos and informed him that he was trying to find his clients to get the requested documentation and an updated power_of_attorney to include the and tax years after he found his the unsigned copy of the duartes’ personal return showed a tax due of dollar_figure the timely payment with the personal return reflected on the account transcript is dollar_figure clients mr duarte’s counsel notified mr diamantopoulos of mr duarte’s updated address shortly before the scheduled telephone call mr duarte’s counsel received the updated power_of_attorney and unsigned personal and business returns for during the call mr diamantopoulos indicated that according to the documents submitted during the face-to-face hearing in date mr duarte could fully pay the liabilities mr duarte’s counsel disagreed noting that mr duarte’s business had no market_value beyond the income mr duarte reported on his returns mr duarte’s counsel requested additional time to provide updated financial information and an opportunity for a face-to-face hearing so that mr duarte could travel to the hearing and bring his updated financial records copies of hi sec_2010 returns and provide an explanation of his financial situation orally because of his language barrier mr diamantopoulos stated that no extension or face-to-face hearing would be provided because mr duarte had previously had a face-to-face hearing and because mr diamantopoulos did not speak spanish mr diamantopoulos summarily stated that the offer-in-compromise would be rejected based on his calculation that mr duarte could fully pay the liabilities further and despite having apparently reached the conclusion that he did not have up-to- date financial information mr diamantopoulos offered mr duarte an installment_agreement for dollar_figure per month on the day after the phone call mr diamantopoulos sent a letter to mr duarte stating that according to his calculation of the financial information mr duarte had provided at the previous face-to-face hearing more than a year before he could fully pay the liabilities and that mr diamantopoulos was recommending that the offer-in-compromise be rejected he included his worksheets with that letter and stated that a notice_of_determination would be issued in date respondent issued two notices of determination that sustained the lien and the levy because the duartes could fully pay they had not provided their personal return and they had not provided proof of any required estimated_tax payments for tax_court mr duarte’s counsel timely filed a petition disputing the notices of determination and requesting the case be remanded to the appeals_office respondent filed a motion for summary_judgment and an amendment and a supplement to his amendment which the court denied because questions of fact this appears to be the first and only time respondent provided any calculation of the value of mr duarte’s business or his reasonable collection potential remained regarding whether the duartes had timely filed their personal tax_return and regarding mr duarte’s collection potential at trial mr duarte testified that his tax_return_preparer mailed him the completed personal return to sign and return with a check for dollar_figure usually his tax_return_preparer would send him completed returns with instructions about making payments by check sometimes mr duarte would mail them directly to the irs and sometimes he would mail them back to his tax_return_preparer for filing mr duarte did not know whether his tax_return_preparer intended to mail or electronically file the personal return the account transcript shows a timely payment with return of dollar_figure but respondent’s counsel insists no such return was filed nonetheless respondent’s witness was uncertain whether a return had been filed opinion sec_6321 provides that if any person liable to pay any_tax neglects or refuses to do so after demand the amount gives rise to a lien in favor of the united_states on all property and rights to property whether real or personal belonging to that person sec_6323 authorizes the commissioner to file a notice_of_federal_tax_lien pursuant to sec_6320 the commissioner must provide the taxpayer with notice of and an opportunity for an administrative review of the propriety of the filing of the lien notice sec_6331 provides that if any person who is liable to pay any_tax neglects or refuses to pay it within days after notice_and_demand for payment then the commissioner may collect the tax by levying on that person’s property sec_6331 provides that at least days before enforcing collection by way of a levy the commissioner must provide the taxpayer with a final notice_of_intent_to_levy including notice of the administrative appeals available to the taxpayer if the taxpayer timely requests a hearing sec_6330 suspends a levy action until the conclusion of the hearing and any judicial review where the validity of the underlying tax_liability is properly at issue we review the commissioner’s determination de novo where the validity of the underlying tax_liability is not properly at issue we review the commissioner’s administrative determination for abuse_of_discretion taxpayers may prove an abuse_of_discretion by showing that the commissioner exercised his discretion arbitrarily capriciously or without sounds basis in fact or law here the validity 114_tc_604 114_tc_176 see 129_tc_107 of the underlying tax_liabilities is not at issue so we review the irs’ collection actions for abuse_of_discretion the record reflects and respondent acknowledged that mr duarte was in filing compliance and that he had provided all necessary financial information for the offer-in-compromise to be processed at the time of the first hearing it is not clear from the record why that offer-in-compromise was not processed for over a year or how or whether the first settlement officer determined mr duarte’s reasonable collection potential even after trial it remains unclear whether mr duarte was in filing compliance at the time of the second hearing or why mr diamantopoulos determined mr duarte was not in filing compliance when even at trial the irs witness remained uncertain on this point mr diamantopoulos offered an installment_agreement based on admittedly out-of-date financial information his basis for relying on information that he himself had considered to be out-of-date is unclear the court can remand a case to the appeals_office to clarify and supplement the administrative record as appropriate we remand a case to appeals when the taxpayer did not have a proper hearing and a further hearing is see 134_tc_280 necessary or will be productive the hearing on remand provides the parties with the opportunity to complete the initial hearing while preserving the taxpayer’s right to receive judicial review of the supplemental determination on this record we cannot conclude whether respondent abused his discretion in rejecting the offer-in-compromise and sustaining both the lien and the levy therefore we remand this case to the appeals_office to conduct a further hearing and to issue a supplemental notice_of_determination to reflect the foregoing an appropriate order will be issued 117_tc_183 see 136_tc_463 130_tc_79
